      Case 1:21-cv-00133-TJM-CFH Document 32 Filed 02/18/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF NEW YORK

 LAURIE THOMAS, ALISON KAVULAK,
 JEN MACLEOD, MARY NARVAEZ,
 ALISON FLEISSNER, EMILY
 BIGAOUETTE, LAURA EGGNATZ,
 TERESA HAGMAIER, and NICOLE
 FALLON

                               Plaintiffs,         Case No. 1:21-cv-00133-TJM-CFH

 v.

 BEECH-NUT NUTRITION COMPANY,

                               Defendant.


                MOTION FOR LIMITED APPEARANCE – PRO HAC VICE
        Pursuant to United States District Court for the Northern District of New York LOC. R.

83.1(d), I, Kevin S. Landau, attorney for Plaintiffs in the above-referenced action, hereby move

the Court to admit Kenneth A. Wexler pro hac vice to appear and participate as co-counsel in this

case for the Plaintiffs.

        Movant represents that Kenneth A. Wexler is qualified and licensed to practice law before

the courts of Illinois and is a member in good standing of that bar. Movant finds Kenneth A. Wexler

to be of high moral character and suitable for admission to the United States District Court for the

Northern District of New York.

        Kenneth A. Wexler’s relevant identifying information is as follows:
        55 West Monroe St., Suite 3300
        Chicago, IL 60603
        Tel: (312) 346-2222
        kaw@wexlerwallace.com
     Case 1:21-cv-00133-TJM-CFH Document 32 Filed 02/18/21 Page 2 of 10




Dated: February 18, 2021                 Respectfully Submitted,

                                         /s/ Kevin S. Landau
                                         Kevin S. Landau
                                         TAUS CEBULASH & LANDAU, LLP
                                         80 Maiden Lane
                                         Suite 1204
                                         New York, NY 10038
                                         Tel: (612) 333-8844
                                         klandau@tcllaw.com

                                         Attorney for Plaintiffs




                                     2
      Case 1:21-cv-00133-TJM-CFH Document 32 Filed 02/18/21 Page 3 of 10




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 18th day of February 2021, I electronically filed the foregoing

Motion for Limited Appearance – Pro Hac Vice with the Clerk of the Court using the CM/ECF

System, which will then send notification of such filing to all counsel of record.


                                                             /s/ Kevin S. Landau
                                                             Kevin S. Landau




                                                 3
Case 1:21-cv-00133-TJM-CFH Document 32 Filed 02/18/21 Page 4 of 10
            Case 1:21-cv-00133-TJM-CFH Document 32 Filed 02/18/21 Page 5 of 10

                                          United States District Court
                                         Northern District of New York

                                 NEW ATTORNEY E-FILING REGISTRATION FORM

  Enter your full name, as it will appear on your official Admission Certificate. Select your method of
      admission and enter the required information. Complete and sign the Oath on Admission.

                                                                                               Sr.      Jr.
NAME: Kenneth A. Wexler                                                                        II       III
                   First                  Middle                 Last

         STANDARD ADMISSION see L.R. 83.1(b)
         Applicants who are not admitted to practice in the Federal Courts of New York.

         RECIPROCAL ADMISSION see L.R. 83.1(c)
         A member in good standing of the bar of the U.S. District Court for the Eastern, Western or Southern
         District of New York. [DECLARATION OF SPONSOR NOT REQUIRED]

         PRO HAC VICE ADMISSION see L.R. 83.1(d)
         Motion for Limited Admission Pro Hac Vice in 1:21­CV­0133 (TJM/CFH)
         Applicant required to file a Pro Hac Vice access request in PACER. (case number)
         Email address kaw@wexlerwallace.com

         FEDERAL GOVERNMENT ADMISSION see L.R. 83.1(e)
               Attorney appointed under 28 U.S.C. Section 541-543, or employed by the U.S.
                Government, who is admitted to practice in other Federal Districts
               Attorney in the employ of the United States Government who is not admitted
                in other Federal Districts [CERTIFICATE OF GOOD STANDING REQUIRED]

         SPECIAL ADMISSION CEREMONY scheduled on                   /    /     in                    , NY.
         Sponsored by the Federal Court Bar Association. [ORDER & DECLARATION OF SPONSOR NOT REQUIRED]

         BIENNIAL READMISSION TO THE NORTHERN DISTRICT OF NEW YORK IN
         ACCORDANCE WITH LOCAL RULE 83.1(a)5.


                                                   Oath on Admission

I,                Kenneth A. Wexler               , do solemnly swear (or affirm) that as an attorney and
counselor of this Court, I will conduct myself uprightly and according to law and that I will support the
Constitution of the United States.


Dated:     2   /   18      /   2021


                                                                    /s/ Kenneth A. Wexler
                                                                         Attorney Signature
                     Case 1:21-cv-00133-TJM-CFH Document 32 Filed 02/18/21 Page 6 of 10

                                 UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF NEW YORK

                                 Petition for Admission, pursuant to Local Rule 83.1(a)




 TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF NEW YORK
 I submit the following personal statement for admission to the Bar of the U.S. District Court for the Northern District of New York.
 Personal Statement (Personal Information, Business Information, Good Standing, Education)
 Personal Information
 (Please enter your full name, including suffix, e.g. Sr., Jr., II, III, etc.)
 First Name:                                        Middle Name:                    Last Name:                                         Suffix:
Kenneth                                           A                                Wexler
 Residence Address:
468 Lakeside Terrace
 City:                                              State:                         Zip:                            County:
Glencoe                                          Illinois                          60022                          Cook
 Business Information

 Affiliation/Firm:
Wexler Wallace LLP
 Address:
55 West Monroe St., Suite 3300
 City:                                      State                                  Zip                             County
Chicago                                    Illinois                                60603                          Cook
 E-Mail:
kaw@wexlerwallace.com
 Title:                                                      Date of Employment:                      Firm Telephone:
Partner                                                  01/01/2000                                  (312) 346-2222
 Good Standing

 List jurisdictions & dates admitted & any attorney bar codes or state registration numbers.

Please see attached




 Have you ever been convicted of a misdemeanor or felony?                                                           Yes           No

 Are there any disciplinary proceedings presently pending against you?                                              Yes           No

 Have you ever been censured or suspended from practice before any court?                                           Yes           No

 Have you ever been denied admission or readmission to the bar of any court?                                        Yes           No

 If you answered “Yes” to any of the above questions, you must attach a separate
 statement explaining the nature of any such actions or proceedings.
 Education

 Name of Law School                                 Dates of Attendance            Type of Degree Received         Date Degree Received
 City and State where located                       From To (Month/Year)                                           or Expected
Georgetown University, Washington, DC             1977-1980                        J.D.




Revised 12/2019
                Case 1:21-cv-00133-TJM-CFH Document 32 Filed 02/18/21 Page 7 of 10
 Are you currently or have you ever been a law clerk to a District Judge or Magistrate Judge? If yes, give name and title of Judge
 and specify dates and location:
N/A




 I have read and am familiar with: The Judicial Code (Title 28 U.S.C.); the Federal Rules of Civil Procedure and the Federal Rules
 of Evidence for the District Courts; the Federal Rules of Criminal Procedure for the District Courts; the Local Rules and
 General Orders for the Northern District of New York; and the N.Y.S. Rules of Professional Conduct and will faithfully adhere thereto.

 I declare under penalty of perjury that the foregoing is true and correct to the best of my knowledge.


  /s/ Kenneth A. Wexler                                                            02/18/2021
 Signature                                                                         Date




Revised 12/2019
     Case 1:21-cv-00133-TJM-CFH Document 32 Filed 02/18/21 Page 8 of 10




                          Court Admissions for Kenneth A. Wexler
Court                                Date Admitted          Bar Number, if Applicable
Illinois State Bar                   October 29, 1980       3127810
Supreme Court of Illinois            October 29, 1980       3127810
Northern District of Illinois        December 1980
Southern District of Illinois        May 5, 2002
7th Circuit Court of Appeals         April 29, 1981
3rd Circuit Court of Appeals         June 27, 1989
6th Circuit Court of Appeals         May 9, 1994
1st Circuit Court of Appeals         January 28, 2008       92357
2nd Circuit Court of Appeals         November 3, 2015
4th Circuit Court of Appeals         March 31, 2017
9th Circuit Court of Appeals         November 26, 2010
10th Circuit Court of Appeals        January 2, 2018
Northern District Trial Bar          September 25, 1989
Eastern District of Wisconsin        March 19, 2020
District of Colorado                 December 26, 2007
Eastern District of Michigan         August 7, 2020
Case 1:21-cv-00133-TJM-CFH Document 32 Filed 02/18/21 Page 9 of 10




                   Certificate of Admission
                    To the Bar of Illinois
 I, Carolyn Taft Grosboll, Clerk of the Supreme Court of Illinois, do hereby certify that


                                  Kenneth A. Wexler


 has been duly licensed and admitted to practice as an Attorney and Counselor at
 Law within this State; has duly taken the required oath to support the
 CONSTITUTION OF THE UNITED STATES and of the STATE OF ILLINOIS, and
 also the oath of office prescribed by law, that said name was entered upon the Roll
 of Attorneys and Counselors in my office on 10/29/1980 and is in good standing, so
 far as the records of this office disclose.




                                         IN WITNESS WHEREOF, I have hereunto
                                               subscribed my name and affixed the
                                               seal of said Court, this 18th day of
                                               November, 2020.




                                                                                Clerk,
                                                 Supreme Court of the State of Illinois
    Case 1:21-cv-00133-TJM-CFH Document 32 Filed 02/18/21 Page 10 of 10




:4/9,+ 89(9,8 +/897/*9 *5:79 -57
9., 4579.,74 +/897/*9 5- 4,< =571
>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>

/4 9., 3(99,7 5- 9., (662/*(9/54 5-

      Kenneth Wexler
      >>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>                                57+,7


95 ), (+3/99,+ 95 9., :4/9,+ 89(9,8
+/897/*9 *5:79 -57 9., 4579.,74
+/897/*9 5- 4,< =571
>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>

      :MLK DRIDGIIGKE QFC OCNRGOCJCKQP PCQ DLOQF GK 2LA?I 7RIC &%#$ LD QFC 4LOQFCOK

                      Kenneth Wexler
+GPQOGAQ LD 4CS =LOH" >>>>>>>>>>>>>>>>>>>>>>>>>>>>>>> GP FCOC@T ?AACMQCB DLO


      "      (BJGPPGLK QL MO?AQGAC GK QFC :KGQCB 8Q?QCP +GPQOGAQ *LROQ DLO QFC 4LOQFCOK
             +GPQOGAQ LD 4CS =LOH#

      "      6OL .?A ;GAC (BJGPPGLK QL MO?AQGAC GK QFC :KGQCB 8Q?QCP +GPQOGAQ *LROQ DLO
             QFC 4LOQFCOK +GPQOGAQ LD 4CS =LOH DLO QFC M?OQGARI?O A?PC LD'

             %(&%"*0"$$%''"/-."*+,
             >>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>#

/9 /8 85 57+,7,+#

+?QCB'>>>>>>>>>>>>>>>>>>>>>

                                         >>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>>
                                              " :#8# +GPQOGAQ 0RBEC
                                              " :#8# 3?EGPQO?QC 0RBEC
